 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

]ONESBORO DIVISION
TIFFANY NICOLE THOMPSON;
and BARRETT THOMPSON PLAINTIFFS
v. No. 3:18-cv-202-DPM
CARMON SEARS DEFENDANT
ORDER

The Thompsons moved for a Clerl<'s default and default
judgment. FED. R. CIV. P. 55(a). The Clerk has entered default, NQ 6.
The Thompsons made good service on Sears. They mailed process by
certified mail, restricted delivery, to his new address. Sears signed for
the mail on 27 December 2018. NQ 4-1; NQ 4-2; ARI<. R. CIV. P. 4(g)(1).
Sears has not answered and his time to do so has expired. Counsel have
recently appeared for him. N<_) 7 . No motion to set aside or answer out
of time has been filed. The Thompsons are entitled to judgment on
liability. The case will proceed to trial on damages only. Motion, NQ 4,
granted.

So Ordered.

AF?M/~s/L¢~éf/f<
D.P. Marshall Jr. 0
United States District ]udge

;L;;` Ma/Lc/-¢c 9~0!7

 

 

